PER CURIAM:
Eric Simmons appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Simmons v. Hull, No. 1:12-cv-00035-AJTTCB (E.D.Va. Jan. 20, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *170and argument would not aid the decisional process.

AFFIRMED.